                                           Case 4:19-cv-07966-JST Document 24 Filed 04/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABANTE ROOTER AND PLUMBING                        Case No. 19-cv-07966-JST
                                         INC,
                                   8                    Plaintiff,                         ORDER GRANTING MOTION FOR
                                   9                                                       LEAVE TO FILE SECOND AMENDED
                                                 v.                                        COMPLAINT
                                  10
                                         UNLOCKED BUSINESS STRATEGIES,                     Re: ECF No. 21
                                  11     INC., et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff’s unopposed motion for leave to file second amended class action complaint and

                                  15   to extend the deadline to serve all defendants, ECF No. 21, is GRANTED. The second amended

                                  16   complaint is not deemed filed. Plaintiff is ordered to file the second amended complaint not later

                                  17   than April 24, 2020.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 17, 2020
                                                                                       ______________________________________
                                  20
                                                                                                     JON S. TIGAR
                                  21                                                           United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
